DETAILED ACTION
This is in response to the applicant’s communication filed on 4/14/2021, wherein:
Claims 1-7, 9-15, and 17-23 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9-15, and 17-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rappaport et al. (US 20030023412), in view of Zaks et al. (US 20030078798), and further in view of Melby et al. (US 20050131729).

Referring to claim 1:
Rappaport discloses a computer-implemented method comprising:

receiving a request for a spatiotemporal analysis of performance of mechanical or electrical components within a building facility (Rappaport [0093][0096] In addition, the combined environmental and infrastructure models stored on computer media may be queried and searched for specific information 184 through manual interaction by a user…[0093] and where Examiner notes that the description of the analysis as a “spatiotemporal” analysis is merely descriptive, does not affect the steps of the method, or the structure of the system, and therefore, receives little patentable weight);

retrieving building maintenance information about the mechanical or electrical components within the building facility (Rappaport [0093][0094] This provides a new asset management system that allows one to aggregate, retrieve, analyze, compare, or measure extensive amounts of site-specific information…[0093]), 

In addition, information that is readily readable or writeable in many widely accepted formats, can also be stored within the database structure, such as general location data, street address, suite or apartment number, owner, lessee or lessor, tenant or ownership information, model numbers, service records, maintenance records, cost or depreciation records, accounting records such as purchasing, maintenance, or life cycle maintenance costs, as well as general comments or notes which may also be associated with any individual surface or building or object or piece of infrastructure equipment…[0083] where the maintenance records are interpreted as work orders);

accessing a building information model for the building facility that specifies: a first link between” a) a first one of the work order instances that specifies an update for a particular … reference representing a particular mechanical or electrical component and b) a second one of the work order instances that specifies a second update for the same particular …reference representing the particular mechanical or electrical component, and a second link between: a) the first one of the work order instances and b) a third one of the work order instances that specifies an update to performance of a different mechanical or electrical component within the building facility (Rappaport [0085][0086][0089][0090][0092]-[0096] Associated with at least some of the network components (infrastructure equipment) within database model are infrastructure information, which may be in the form of data records, or files, or text entries which contain infrastructure information that is uniquely associated in space with every individual component within the modeled environment. That is, three different pieces of the same type of equipment within a network that is modeled within a city using this invention would have three distinct sets of infrastructure information records. The infrastructure information records are stored as either a linked list of textual or numeric information to the graphically represented components, or as data structures that are in some manner tagged or linked to the specific components within the database format[0085] where the links mentioned to the components are the first links and where all the various work orders are inherently linked with each other by virtue of all the work orders being stored in the data structure, thereby providing the second link); 

with the building information model comprising a representation of one or more of: a) a location of the particular mechanical or electrical component and the different mechanical or electrical component within the building facility and b) a behavior of the particular mechanical or electrical component and the different mechanical or electrical component within the building facility (Rappaport [0085][0086][0089][0090][0092]-[0096] At any point in time, the combined environmental and infrastructure model may be retrieved from the computer media, displayed or processed in a site-specific manner with actual locations of components and component interconnections shown within the environment…[0092] and where the desired or specific performance metrics or performance targets for the equipment mentioned in [0089] are interpreted as the behavior); and

based on the building information model, generating executable code for producing, when executed, a visual representation of the spatiotemporal analysis of the performance for the mechanical or electrical components within the building facility with respect to the different mechanical or electrical component within the building facility; wherein the visual representation of the spatiotemporal analysis comprises: a first representation of the data structure in which the first one of the work order instances is mapped to the second one of the work order instances and the first one of the work order instances is mapped to the third one of the work order instances; a second representation of the one or more of: a) the location of the particular mechanical or electrical component and the different mechanical or electrical component in the building facility, and b) the behavior of the mechanical or electrical component and the different mechanical or electrical component within the building facility; and a third representation that: displays, using the first link of the building information model and the first and second representations, a first trend of maintenance of the particular mechanical or electrical component within the building facility, and display, using the second link of the building information model and the first and second representations, a second trend of maintenance of the different mechanical or electrical component... (Rappaport [0085][0086][0089][0092]-[0096] …identifying the total quantity of certain types of communications infrastructure equipment, as well as equipment's cost, actual or predicted maintenance history, supplier, actual or predicted alarm history, actual or predicted performance history, etc. Alternatively, a breakdown of all infrastructure installed within a certain geographical area, along with the per unit and total equipment, installation, and maintenance cost, could be rapidly determined…The results of the query may lead to the display and/or editing of the combined environmental and infrastructure models 187 as discussed above, or the query results themselves may be stored as, for example, a spreadsheet or text computer file onto a variety of computer media 186. Furthermore, results pertaining to specific components are displayed directly on the site-specific representation of the components in the 3-D database[0096] where “mapping” the work orders is interpreted as linking/associating the work orders and where the association of the work order/maintenance history with a specific piece of equipment is interpreted as mapping the work orders based on the links and where the maintenance history and/or the periodic or continuous performance or equipment status data mentioned in [0089] are interpreted as the trend of maintenance which would be relative to other displayed maintenance trends (or history) and where the equipment settings or configurations mentioned in [0089] are interpreted as the operational state and The infrastructure information includes but is not limited to graphical objects representing the actual physical locations of infrastructure equipment used in the actual communication system, as well as data describing the physical equipment brand or type, a description of physical equipment location (such as street address, suite or apartment number, owner or tenant, latitude-longitude-elevation information, floor number, basement or subterranean designation, GPS reading, etc.), equipment settings or configurations, desired or specified performance metrics or performance targets for the equipment whereby such desired or specified data are provided by the use or the prediction system, desired or specified performance metrics or performance targets for the network which the equipment is a part of, whereby such desired or specified data are provided by the user or the prediction system, measured performance metrics or network metrics as reported by the equipment, predicted alarm event statistics or outage rates, actual measured alarm event statistics or outage rates, alarm threshold settings or alarm metrics as reported by the equipment or the user or the prediction system, equipment orientation, equipment specifications and parameters, equipment manufacturer, equipment serial number, equipment cost, equipment installation cost, ongoing actual equipment upkeep costs and records, predicted ongoing equipment upkeep costs, equipment use logs, equipment maintenance history, equipment depreciation and tax records, predicted or measured performance metrics, equipment warranty or licensing information, equipment bar codes and associated data, information regarding methods for communicating with the physical equipment for the purposes of remote monitoring and/or alarming, alarm records, malfunction records, periodic or continuous performance or equipment status data, previous or current physical equipment users or owners, contact information for questions or problems with the equipment, information about the vendors, installers, owners, users, lessors, lessees, and maintainers of the equipment, and electronic equipment identifiers such as radio frequency identifiers ("RF Ids" or "RF Tags"), internet protocol ("IP") addresses, bar codes, or other graphical, wired, or wireless address or digital signature[0089]), and

wherein representations of the specific locations are displayed in the visualization, and wherein the representations specify where the specific locations are in the building facility (Rappaport [0092] At any point in time, the combined environmental and infrastructure model may be retrieved from the computer media, displayed or processed in a site-specific manner with actual locations of components and component interconnections shown within the environment on a computer monitor, printer, or other computer output device[0092]).

Rappaport discloses a system for modeling and managing buildings and their components (abstract).  While Rappaport further discloses that each component is unique (Rappaport [0086]), Rappaport does not explicitly disclose specifying a unique reference for the mechanical or electrical component.

However, Zaks teaches a similar system for maintenance management (abstract).  Zaks teaches specifying a unique reference for the mechanical or electrical component (Zaks [0087] In the embodiment shown, the RMR number value 244 is a unique identifier for one or more items related to a work order…[0087]).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) at the time of invention to modify the system disclosed in Rappaport to incorporate a unique reference for a component as taught by Zaks because this would provide a manner for a computerized maintenance management and information distribution system (Zaks [0012]) thus aiding the client by tracking maintenance for components.

Rappaport, as modified by Zaks, discloses a system for modeling and managing buildings and their components (abstract), including where compared values include maintenance (Rappaport, as above, and at [0086]-[0089]).  Rappaport, as modified by Zaks, does not disclose ...the second trend concurrent with the first trend, and displays a visualization including an indication that the first trend represents an atypical amount of maintenance for the particular mechanical or electrical component within the building facility, the indication of the atypical amount being based on a pattern of maintenance represented by a comparison of the first trend with the second trend, the comparison representing that the first trend represents increased maintenance relative to the second trend, wherein the pattern of maintenance for that specific building facility specifies amounts of maintenance at specific locations in the building facility for instances of the particular mechanical or electrical component and for the different mechanical or electrical component within the building facility.

However, Melby teaches a similar system for tracking and managing physical assets (abstract).  Melby teaches ...the second trend concurrent with the first trend, and displays a visualization including an indication that the first trend represents an atypical amount of maintenance for the particular mechanical or electrical component within the building facility, the indication of the atypical amount being based a pattern of maintenance represented by a comparison of the first trend with the second trend, the comparison representing that the first trend represents increased maintenance relative to the second trend, wherein the pattern of maintenance for that specific building facility specifies amounts of maintenance at specific locations in the building facility for instances of the particular mechanical or electrical component and for the different mechanical or electrical component within the building facility (Melby [0010][0027][0036][0046][0062][0067][0070] ...the ability to readily detect adverse maintenance trends regarding an asset...[0010] and ...the illustrated assets 31 are represented as a plurality of pieces of movable industrial equipment, such as a plurality of conventional forklifts or similar machinery, used in the manufacture of goods in a factory environment[0027] and [0036] indicates that the maintenance may be tracked by facility and By analyzing the data points, certain maintenance trends can be analyzed and problems can be anticipated....[0046] and In addition, analysis controller 51 may analyze the raw operational data received from the asset 31 and compare it with analysis controller database 78 including the history of the specific asset 31 as well as the history of similar assets from which maintenance trends may be determined...[0062] and [0067] indicates that the location of the components is tracked and The maintenance information is passed to database 78 where it may be used to generate maintenance tracking reports 172...the complete maintenance history of a particular asset or class of assets may be reviewed and analyzed in detail for specific trends of interest[0070]).

It would have been obvious for a person of ordinary skill in the art (PHOSITA) at the time of invention to modify the system disclosed in Rappaport and Zaks to incorporate displaying multiple maintenance trends as taught by Melby because this would provide a manner for performing proactive lower cost maintenance that results in the avoidance of higher cost maintenance at a later date (Melby [0062]) thus aiding the user by allowing them to save money.

Referring to claim 2:
Rappaport discloses generating, in the data structure, the first and second links (Rappaport [0085][0086] [0089][0090][0092]-[0096] Associated with at least some of the network components (infrastructure equipment) within database model are infrastructure information, which may be in the form of data records, or files, or text entries which contain infrastructure information that is uniquely associated in space with every individual component within the modeled environment. That is, three different pieces of the same type of equipment within a network that is modeled within a city using this invention would have three distinct sets of infrastructure information records[0085] where the links are as indicated in claim 1, above).

Referring to claim 3:
Rappaport, as modified by Zaks, discloses wherein generating the first and second links comprises: associating the particular electrical or mechanical component of the building maintenance information with a unique identifier for each of the first and second work order instances (Zaks [0075][0127] and Figs. 9 and 13 The automatic identification module 56 provides a unique tag to moveable and non-moveable items that may be used in an organization. Use of the unique tags (such as bar code tags, RF tags, etc.) provides an efficient tool that maintains data integrity of the system 10 by reducing the chances for data entry error. The module is operable to communicate with a printing device of machine-readable codes and a decoder of machine-readable codes. Preferably, the code is a code stored in a bar code, but could be a code in an RF tag. In the embodiment discussed, both moveable and non-moveable items have a bar code (e.g., buildings, vehicles, work orders, inventory items, purchase orders, employee identification cards, and equipment)[0127] where the work orders are linked to the pieces of equipment, as stated in [0075] and shown in Fig. 9).

Referring to claim 4:
Rappaport discloses wherein the mechanical or electrical components comprises one or more of a space, a component, equipment, and a set of components within the building facility (Rappaport [0015][0092]-[0094] where the example is given in [0094] of modeling a network, which consists of a set of components and …there is provided digital information regarding terrain elevation and land-use, building positions, tower positions, as well as geometries, height, and the internal layout of the walls, doors, ceilings, furniture, and other objects within buildings[0015]).

Referring to claim 5:
Rappaport discloses wherein the spatiotemporal analysis comprises statistical information about the particular mechanical or electrical component (Rappaport [0089] The infrastructure information includes but is not limited to … desired or specified performance metrics or performance targets for the equipment whereby such desired or specified data are provided by the use or the prediction system, desired or specified performance metrics or performance targets for the network which the equipment is a part of, whereby such desired or specified data are provided by the user or the prediction system, measured performance metrics or network metrics as reported by the equipment, predicted alarm event statistics or outage rates, actual measured alarm event statistics or outage rates, alarm threshold settings or alarm metrics as reported by the equipment or the user or the prediction system…[0089]).

Referring to claim 6:
Rappaport discloses determining a number of maintenance activities for the particular mechanical or electrical component; wherein the first representation of the building maintenance information comprises information indicative of the number of maintenance activities for the particular mechanical or electrical component (Rappaport [0089] where Rappaport tracks the maintenance history of the equipment and where Examiner notes that “determining a number of maintenance activities” is not interpreted as requiring a count of activities, such as six or ten, but rather as requiring the determination, or return, to the user of a list of multiple maintenance activities).

Referring to claim 7:
Rappaport discloses determining a cost of one or more maintenance activities for the particular mechanical or electrical component; wherein the first representation of the building maintenance information comprises information indicative of the cost of the one or more maintenance activities for the particular mechanical or electrical component (Rappaport [0089] …ongoing actual equipment upkeep costs and records…[0089]).

Referring to claim 9:
Claim 9 is rejected on the same basis as claim 1, with the following additions:

Rappaport discloses a system comprising:

one or more processing devices (Rappaport [0101] describes several different types of computing platforms, including mobile computers which include one or more processing devices); and

one or more computer-readable media storing instructions that are executable by the one or more processing devices to perform operations (Rappaport [0101] describes several different types of computing platforms, including mobile computers which include one or more computer-readable media).

Referring to claims 10-15:
Claims 10-15 are rejected on the same basis as claims 2-7.


Referring to claims 17-23:
Claims 17-23 are rejected on the same basis as claims 1-7.

Response to Arguments
Applicant's arguments filed 4/14/21 have been fully considered but they are not persuasive. 

Claim Objections
The previous objections are withdrawn, in light of Applicant’s amendments.

Claim Rejections – 35 USC §101
The previous rejections are withdrawn, in light of Applicant’s amendments.

Claim Rejections – 35 USC §103
Applicant argues that the claim amendments were not taught in the prior art.  Examiner has issued a new rejection, with new citations and explanations, in response to the amendment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: O’Connell, E., Schmidtberg, E., Blizard, I., Hanlan, J., Carrera, F., & Wynn, B. (2004). A Public Building Maintenance System for Quincy, MA (Doctoral dissertation, Worcester Polytechnic Institute).  O’Connell describes tools which allow the city to evaluate buildings in a city and show results in a map (see abstract and 32-36).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE S GILKEY whose telephone number is (571)270-7119.  The examiner can normally be reached on Monday-Thursday 7:30-4:30 CT and Friday 7:30-12 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARRIE S GILKEY/Primary Examiner, Art Unit 3689